


Exhibit 10.3

SECOND AMENDMENT TO LEASE
(EXTENSION)

This Second Amendment to Lease (the "Agreement") is entered into as of November
5, 2015, by and between PR 1401 RICE, LLC, a Delaware limited liability company
(successor in interest to Sunbelt Enterprises) ("Landlord") and CALAMP CORP., a
Delaware corporation ("Tenant") with respect to the following facts and
circumstances:

A. Landlord and Tenant are parties to that certain Standard
Industrial/Commercial Single-Tenant Lease – Net dated March 31, 2003, as amended
by an Addendum to Lease dated June 10, 2003 ("Addendum"), and a First Amendment
to Lease dated December 20, 2010 (the "Original Lease") of certain premises (the
"Premises") commonly known as 1401 Rice Ave., Oxnard, California, and more
particularly described in the Original Lease. Capitalized terms used and not
otherwise defined herein shall have the meanings given those terms in the
Original Lease. Effective as of the date hereof, all references to the "Lease"
shall refer to the Original Lease, as amended by the Addendum, and this
Agreement.

B. Landlord and Tenant desire to amend the Original Lease to extend its term and
to make other modifications on the terms and conditions provided herein.

IT IS, THEREFORE, agreed as follows:

1. The Original Lease Expiration Date is hereby changed to June 30, 2017 (the
"Second New Expiration Date"). The period from July 1, 2016 (the "Second
Extension Commencement Date") to the Second New Expiration Date is referred to
herein as the "Second Extension Term."

2. Commencing on the Second Extension Commencement Date and throughout the
Second Extension Term, Tenant shall pay to Landlord monthly Base Rent in the
amount of $50,961.14.

3. Tenant is in possession of the Premises and will accept the same, as of the
commencement of the Second Extension Term in its "as is" condition, without any
agreements, representations, understandings or obligations on the part of
Landlord to (i) perform any alterations, additions, repairs or improvements
therein, (ii) fund or otherwise pay for any alterations, additions, repairs or
improvements thereto, or (iii) grant Tenant any free rent, concessions, credits
or contributions of money with respect to the Premises, except as may be
expressly provided otherwise in this Agreement, and except for any obligations
of Landlord to maintain or repair the Premises as set forth in the Original
Lease.

4. Except as otherwise provided in this Agreement, all of the terms and
conditions of the Original Lease shall continue to apply during the Second
Extension Term.

5. Landlord hereby represents and warrants to Tenant that it has dealt with no
broker, finder or similar person in connection with this Agreement, and Tenant
hereby represents and warrants to Landlord that it has dealt with no broker,
finder or similar person in connection with this Agreement, other than Unire
Real Estate Group, Inc., ("Landlord's Broker") and Cresa Los Angeles ("Tenant's
Broker"). Landlord and Tenant shall each defend, indemnify and hold the other
harmless with respect to all claims, causes of action, liabilities, losses,
costs and expenses (including without limitation attorneys' fees) with respect
to any leasing commission or equivalent compensation alleged to be owing on
account of the indemnifying party's dealings with any real estate broker, agent,
finder or similar person other than Landlord's Broker and Tenant's Broker. The
commission with respect to this Agreement shall be paid to Landlord's Broker by
Landlord pursuant to a separate agreement. Landlord's Broker will pay Tenant's
Broker a commission pursuant to a separate agreement. Nothing in this Agreement
shall impose any obligation on Landlord to pay a commission or fee to any party
other than Landlord's Broker.

--------------------------------------------------------------------------------




6. As additional consideration for this Agreement, Tenant hereby certifies that:

(a) Tenant is in possession of the Premises.

(b) To Tenant's Knowledge, ("Knowledge" means Tenant's actual knowledge without
any independent investigation and without constructive or imputed knowledge),
there are no uncured defaults on the part of Landlord or Tenant under the
Original Lease.

(c) All of Landlord's obligations with respect to construction of tenant
improvements in the Premises and payment of Tenant improvement allowances have
been satisfied.

(d) To Tenant's Knowledge, there are no existing offsets or defenses which
Tenant has against the enforcement of the Original Lease (as amended hereby) by
Landlord.

7. Except as specifically provided herein, the terms and conditions of the
Original Lease as amended hereby are confirmed and continue in full force and
effect. This Agreement shall be binding on the heirs, administrators, successors
and assigns (as the case may be) of the parties hereto. This Agreement sets
forth the entire agreement between the parties with respect to the matters set
forth herein. There have been no additional oral or written representations or
agreements. Tenant, except as required by law, by any court, or by reason of a
party's status as a company required to file periodic quarterly and audited
annual financials with the United States Securities and Exchange Commission or a
similar entity, agrees that neither Tenant nor its agents or any other parties
acting on behalf of Tenant shall disclose any matters set forth in this
Agreement or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity (except for Tenant's
disclosure to Tenant's attorneys, accountants or consultants which shall not
require Landlord's consent) without obtaining the express written consent of
Landlord. In the case of any inconsistency between the provisions of the
Original Lease and this Agreement, the provisions of this Agreement shall govern
and control. Submission of this Agreement by Landlord is not an offer to enter
into this Agreement but rather is a solicitation for such an offer by Tenant.
Landlord and Tenant shall not be bound by this Agreement until Landlord and
Tenant have executed and delivered the same to each other. Time is of the
essence of this Agreement and the provisions contained herein.

--------------------------------------------------------------------------------




8. As an inducement to Landlord to enter into this Agreement, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury pursuant to Executive Order 13224 or any similar list or any
law, order, rule or regulation or any Executive Order of the President of the
United States as a terrorist, "Specially Designated National and Blocked Person"
or other banned or blocked person (any such person, group, entity or nation
being hereinafter referred to as a "Prohibited Person"); (ii) Tenant is not (nor
is it owned or controlled, directly or indirectly, by any person, group, entity
or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) neither Tenant (nor any person, group, entity or
nation which owns or controls Tenant, directly or indirectly) has conducted or
will conduct business or has engaged or will engage in any transaction or
dealing with any Prohibited Person, including without limitation any assignment
of this Lease or any subletting of all or any portion of the Premises or the
making or receiving of any contribution of funds, goods or services to or for
the benefit of a Prohibited Person. Tenant covenants and agrees (a) to comply
with all requirements of law relating to money laundering, anti-terrorism, trade
embargos and economic sanctions, now or hereafter in effect, (b) to immediately
notify Landlord in writing if any of the representations, warranties or
covenants set forth in this Section are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any Prohibited Person to make any
payment due to Landlord under the Lease and (d) at the request of Landlord, to
provide such information as may be requested by Landlord to determine Tenant's
compliance with the terms hereof. Any breach by Tenant of the foregoing
representations and warranties shall be deemed a default by Tenant under this
Lease and shall be covered by the indemnity provisions of Section 8.7 of the
Original Lease. The representations and warranties contained in this subsection
shall be continuing in nature and shall survive the expiration or earlier
termination of this Lease.

9. Tenant hereby represents, warrants and covenants to Landlord that, as of the
date hereof and throughout the term of the Lease, it is not (i) an “employee
benefit plan” as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is subject to Title I of ERISA,
(ii) a “plan” as defined in Section 4975(e)(1) of the Internal Revenue Code of
1986, as amended (the “Code”), that is subject to Section 4975 of the Code, or
(iii) an entity deemed to hold “plan assets” of any such employee benefit plan
or plan. In addition, Tenant represents, warrants and covenants to Landlord that
it is not a “governmental plan” as defined in Section 3(32) of ERISA and is not
subject to State statutes regulating investments of and fiduciary obligations
with respect to government plans which would be violated by the transactions
contemplated by the Lease.

10. No Rent or other payment in respect of the Premises shall be based in any
way upon net income or profits from the Premises. Tenant may not enter into or
permit any sublease or license or other agreement in connection with the
Premises which provides for a rental or other payment based on net income or
profit.

11. Pursuant to California Civil Code Section 1938, Tenant is hereby notified
that, as of the date hereof, the Building has not undergone an inspection by a
Certified Access Specialist” and Landlord makes no representations as to the
compliance of the Premises or the Building with accessibility standards.

12. If Tenant is billed directly by a public utility with respect to Tenant's
electrical usage at the Premises, upon request by Landlord in writing from time
to time, Tenant shall provide monthly electrical utility usage for the Premises
to Landlord for the period of time requested by Landlord (in electronic or paper
format) or, at Landlord's option, provide any written authorization or other
documentation required for Landlord to request information regarding Tenant's
electricity usage with respect to the Premises directly from the applicable
utility company.

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement was executed as of the date first above
written.

Landlord:     PR 1401 RICE, LLC, a Delaware limited liability company   By:
PRISA LHC, LLC, a Delaware limited liability company, its sole member       By:
/s/ Pedro Sanchez   Name: Pedro Sanchez   Title:  Vice President     Tenant:    
CALAMP CORP., a Delaware corporation   By:                             /s/ Garo
Sarkissian   Garo Sarkissian, Vice President [Printed Name and Title]   By:
                            /s/ Richard Vitelle   Richard Vitelle, Executive VP
and CFO [Printed Name and Title]  

If Tenant is a corporation, this instrument must be executed by the chairman of
the board, the president or any vice president and the secretary, any assistant
secretary, the chief financial officer or any assistant financial officer or any
assistant treasurer of such corporation, unless the bylaws or a resolution of
the board of directors shall otherwise provide, in which case the bylaws or a
certified copy of the resolution, as the case may be, must be attached to this
instrument.


--------------------------------------------------------------------------------